     Case 3:20-cv-02134-BEN-KSC Document 14 Filed 12/11/20 PageID.78 Page 1 of 2

                                                                           Fi ~ En
                                                                              bu-~;



2
 1
                                                                       I DEC 1 1 2020
                                                                    CLERK.JS. C 3T=l,::T ::::•-_,in
                                                                 SOUTl'iE~N D1'-H\IC7 C; (,.:._:F::=; 11:-
3                                                                BY                              ::;:~,--'i r


4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   VISTA VERDEMASTERASSOCIATION,                   Case No.: 20-CV-2134-BEN-KSC
                       Plaintiff,
10
     v.                                              ORDER DENYING WITHOUT
11                                                   PREJUDICE MOTION REGARDING
     BROKER SOLUTIONS, INC. DBA NEW                  DEFENDANT LAKEVIEW
12
     AMERICAN FUNDING, a Corporation,                SERVICING LLC'S LIEN
13   MORTGAGE ELECTRONIC REGISTRATION                PRIORITY AND LIMITED
     SYSTEMS, INC., acting solely as a nominee for   PARTICIPATION
14
     BROKER SOLUTIONS, INC. dba NEW
15   AMERICAN FUNDING, a Corporation,                [ECFNo.12]
     LAKEVIEW LOAN SERVICING LLC, MCT
16
     GROUP, SAN DIEGO COUNTY
17   DEPARTMENT OF CHILD SUPPORT
     SERVICES, INTERNAL REVENUE SERVICE,
18
     OTAY WATER DISTRICT,
19                     Defendants.
20
21         On December 3, 2020, Plaintiff Vista Verde Master Association ("Plaintiff') and
22   Defendant Lakeview Loan Servicing LLC ("Lakeview") filed a "Joint Motion" seeking
23   an order that would, inter alia, determine "Lakeview holds a first position lien" on the
24   property at issue in the case. Counsel for Plaintiff and Lakeview agreed to this proposed
25   order, but there is no indication that the other Defendants in this case have been given
26   notice of this Joint Motion or concur with the proposed order. Further, Plaintiff and
27   Lakeview do not address in their Joint Motion how this order may affect the rights of the
28   other Defendants to this action.


                                                                                        20-CV-2134-BEN-KSC
 l   Case 3:20-cv-02134-BEN-KSC Document 14 Filed 12/11/20 PageID.79 Page 2 of 2


 1         Accordingly, the Court DENIES the motion without prejudice. If Plaintiff and
2    Lakeview desire to re-file their Joint Motion, they must file a memorandum and points of
3    authorities. See Civ. L.R. 7 .2(b). Alternatively, Plaintiff and Lakeview may re-file the
4    Joint Motion with concurrence from all Defendants named in the action.
 5         IT IS SO ORDERED.
6
 7   Dated: Decembe~, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                   2
                                                                                20-CV-2134-BEN-KSC
